          Case 2:20-cv-01879-JAM-AC Document 42 Filed 02/08/21 Page 1 of 4


 1   CONNOR W. OLSON (SB #291493)
     Law Offices of Connor W. Olson
 2   520 Capitol Mall, Suite 150
     Sacramento, CA 95814
 3   office@cwo-law.com
     Telephone: (916) 905-7276
 4
     Attorney for Plaintiff
 5   Additional Attorneys Listed on Signature Page
 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8   BRIAN GARLOUGH,                                   CASE NO.: 2:20-cv-01879-JAM-AC
 9   Plaintiff,                                        STIPULATION AND ORDER
                                                       REGARDING RULE 26(f) CONFERENCE
10   v.                                                AND JOINT STATUS REPORT
11   FCA US LLC, a Delaware limited liability
     company; and DOES 1 through 250, inclusive,
12
     Defendants.
13

14
             WHEREAS on September 18, 2020, the Court entered an order requiring the parties to
15
     confer pursuant to Federal Rule of Civil Procedure 26(f) by November 17, 2020, and to submit a
16
     Joint Status Report. See ECF #2.
17
             WHEREAS on November 10, 2020, Plaintiff Brian Garlough (“Plaintiff”) filed a Second
18
     Amended Class Action Complaint, which named as new defendants Lithia DMID, Inc. and Lithia
19
     Motors, Inc. See ECF #17.
20
             WHEREAS on November 18, 2020, the Court extended the deadline for the parties to
21
     conduct their Rule 26(f) conference and submit a Joint Status Report until 45 days after Defendants
22
     Lithia DMID, Inc., and Lithia Motors, Inc., appeared in the case. See ECF #21.
23
             WHEREAS on December 8, 2020, Defendant FCA US LLC filed Motions to Dismiss
24
     pursuant to Rule 12(b)(2) and Rule 12(b)(6), and on December 22, 2020, Defendants Lithia
25
     DMID, Inc. and Lithia Motors, Inc. filed Motions to Dismiss pursuant to Rule 12(b)(2) and Rule
26
     12(b)(6). All briefing on those motions is complete.
27

28
                                                      -1-
          STIPULATION AND ORDER REGARDING RULE 26(F) CONFERENCE AND JOINT STATUS REPORT
         Case 2:20-cv-01879-JAM-AC Document 42 Filed 02/08/21 Page 2 of 4


 1          WHEREAS an extension of the deadline for the parties to conduct Rule 26(f) conference
 2   and to submit a Joint Status Report until 10 days after the Court rules on Defendants Lithia DMID,
 3   Inc., Lithia Motors, Inc., and FCA US LLC’s Motions to Dismiss will avoid any waste and will
 4   allow the parties to conduct a more meaningful conference and Joint Status Report.
 5          IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants Lithia DMID,
 6   Inc., Lithia Motors, Inc., and FCA US LLC, by and through their respective counsel, and subject
 7   to Court approval, that:
 8          1.      The deadline for the parties to confer pursuant to Federal Rule of Civil
 9   Procedure 26(f) and to submit a Joint Status Report set forth in the Court’s November 18, 2020
10   Order is hereby vacated.
11          2.      All parties shall confer pursuant to Federal Rule of Civil Procedure 26(f) and
12   submit a Joint Status Report within 10 days of the Court’s ruling on Defendants Lithia DMID,
13   Inc., Lithia Motors, Inc., and FCA US LLC’s Motions to Dismiss.
14

15
      Dated: 2/5/2021                                   By:          /S/ Connor W. Olson
16                                                            Connor W. Olson, SBN 291493
                                                              Law Offices of Connor W. Olson
17                                                            520 Capitol Mall, Suite 150
                                                              Sacramento, CA 95814
18                                                            connor@cwo-law.com
                                                              Phone: 916-905-7276
19
                                                              Tiangay M. Kemokai, SBN 331807
20                                                            Tiangay Kemokai Law, P.C.
                                                              520 Capitol Mall, Suite 150
21                                                            Sacramento, CA 95814
                                                              info@tiangaykemokai-law.com
22                                                            Phone: 916-213-0908
23                                                      Attorneys for Plaintiff Brian Garlough
24

25

26

27

28
                                                     -2-
        STIPULATION AND ORDER REGARDING RULE 26(F) CONFERENCE AND JOINT STATUS REPORT
        Case 2:20-cv-01879-JAM-AC Document 42 Filed 02/08/21 Page 3 of 4


 1                                            DONAHUE DAVIES LLP
 2
     Dated: 2/5/2021                          By:      /S/ Mary A. Stewart
 3                                               Robert E. Davies
                                                 Mary A. Stewart
 4                                               Attorneys for Defendant
                                                 FCA US LLC
 5

 6

 7

 8

 9
                                              LEACH & MCGREEVY, LLP
10

11   Dated: 2/5/2021                          By:       /S/ Brian Leach
                                                 Richard E. McGreevy
12                                               Brian Leach
                                                 Attorneys for Defendants
13                                               LITHIA MOTORS, INC. and
                                                 LITHIA DMID, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -3-
       STIPULATION AND ORDER REGARDING RULE 26(F) CONFERENCE AND JOINT STATUS REPORT
         Case 2:20-cv-01879-JAM-AC Document 42 Filed 02/08/21 Page 4 of 4


 1                                              ORDER
 2          The Court, having reviewed the foregoing Stipulation, and good cause appearing
 3   therefore:
 4          IT IS HEREBY ORDERED the deadline for the parties to confer pursuant to Federal
 5   Rule of Civil Procedure 26(f) and to submit a Joint Status Report set forth in the Court’s November
 6   18, 2020 Order is hereby vacated.
 7          IT IS ALSO ORDERED all parties shall confer pursuant to Federal Rule of Civil
 8   Procedure 26(f) and submit a Joint Status Report within 10 days of the Court’s ruling on
 9   Defendants Lithia DMID, Inc., Lithia Motors, Inc., and FCA US LLC’s Motions to Dismiss.
10

11   IT IS SO ORDERED
12
     DATED: February 5, 2021                        /s/ John A. Mendez
13
                                                    THE HONORABLE JOHN A. MENDEZ
14                                                  UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -4-
        STIPULATION AND ORDER REGARDING RULE 26(F) CONFERENCE AND JOINT STATUS REPORT
